Citation Nr: 1605094	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for brittleness of bones.  

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Veteran represented by:	John M. Kennedy, Junior, Esquire


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied the above claimed benefits.  

The Veteran did not submit a formal substantive appeal after the May 2014 statement of the case.  The Board has, however, construed a June 2014 submission from the Veteran's attorney as a substantive appeal.  This submission is a notice of disagreement for a different rating decision, but also addresses the Veteran's claims of brittleness of bones and a hip disorder, as well as raising new claims.  See 38 C.F.R. § 20.202 (2013) (providing that the Board must construe liberally construe arguments for purposes of determining whether they raise issues on appeal).  

Following a March 2015 rating decision which adjudicated eight issues, the Veteran submitted a timely notice of disagreement (NOD) in September 2015.  Given that the NOD was recently submitted, the Board does not have jurisdiction for the purpose of obtaining a statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, which includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  A February 2005 VA treatment record indicates that the Veteran is in receipt of Social Security Administration (SSA) Disability benefits.  No such records are associated with the claims file.  Remand is thus necessary to obtain these records. 

Second, remand is required to attempt to obtain relevant medical records.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  The Veteran has reported that he fractured both of his hips, the right one possibly in 2008.  The Board notes that the record does not contain treatment records related to either hip fracture or any related surgeries.  As it appears that there are outstanding treatment records relevant to the Veteran's claim, the Board finds that a remand is necessary to attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to expressly include any records related to hip fractures and surgeries.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include any records related to hip surgeries.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether VA examinations are warranted, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




